Citation Nr: 0112220	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of  recovery of an overpayment of 
improved disability pension benefits, originally calculated 
in the amount of $13,862.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
March 1966.

This appeal arises from a December 1997 determination of the 
Committee on Waivers and Compromises (COWC) at the Roanoke, 
Virginia, Regional Office (RO) which denied the veteran's 
request for waiver of the recovery of overpayment of improved 
disability pension benefits, in the calculated amount of 
$13,862.  The notice of disagreement was received in October 
1998.  The statement of the case was issued in December 1998.  
The veteran's substantive appeal was received in January 
1999.

The record shows that the veteran initially requested that he 
be scheduled for a personal hearing before a Member of the 
Board of Veterans' Appeals (Board).  However, in a statement 
received in February 2001, the veteran withdrew his request 
for a hearing.


REMAND

In a letter dated in March 1996, the RO informed the veteran 
that a non-service-connected disability pension had been 
granted, and that payments were effective from November 1, 
1995.  The RO stated that the award was based on the income 
that the veteran had reported in November 1995; on that form, 
he had indicated that he had no income.  In this regard, the 
veteran was noted to have reported that he was not receiving 
benefits from the Social Security Administration (SSA), and 
that he had not had applied for SSA benefits.

In May 1997, the RO notified the veteran that it was 
proposing the termination of his payment of pension benefits, 
effective from November 1, 1995.  The RO stated that it had 
received notice from SSA that he had been receiving benefits 
of $786 per month.  The RO said that it was assuming that he 
had been in receipt of benefits from the SSA since the 
effective date of the award, which the RO indicated was 
November 1, 1995.  The veteran was asked to verify this 
information.  Thereafter, in a letter dated in July 1997, the 
veteran was advised that there was an overpayment of $13,862.  
Reference was made to the findings of the March 1997 letter.  

Despite the foregoing, the Board observes that the evidence 
of record fails to clearly show when the veteran actually 
started receiving Social Security disability benefits.  This 
must be determined because, if the veteran did not start 
receiving Social Security disability benefits on November 1, 
1995, then the amount of his overpayment of VA benefits could 
be less.  It is possible that the initial payment of SSA 
benefits was actually later than the effective date assigned 
by that agency, and that the first payment to the veteran was 
a retroactive check.  The U.S. Court of Appeals for Veterans 
Claims has held that VA is "better suited" than a veteran 
to obtain this type of evidence.  Simmons v. West, 
13 Vet.App. 501, 508 (2000).  Therefore, the RO should 
contact the Social Security Administration and determine when 
that agency mailed the veteran's first benefit check to him, 
and the amount thereof.

Further, the Board notes that the veteran has repeatedly 
indicated that repayment of his debt would cause extreme 
financial hardship.  He asserts that his monthly expenses are 
between $600 and $700, without including medical expenses, 
and that his monthly Social Security disability benefits 
amount to only $786.  Unfortunately, however, there is no 
indication that the veteran completed and returned the 
Financial Status Report that was furnished to him by the RO.  
In view of the crucial importance of gaining a full and 
accurate picture of his financial status, the veteran should 
again be invited to submit a Financial Status Report.

We must emphasize, as has the U.S. Court of Appeals for 
Veterans Claims, that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  The 
Court has further declared that there is no burden on the 
part of VA to turn up heaven and earth to locate a veteran.  
Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  Therefore, we 
encourage the appellant to cooperate fully in the development 
of pertinent financial data in this matter, because his 
failure to do so may jeopardize his appeal.

Finally, we note that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Since this case is being returned to the RO for 
further evidentiary development, the RO should ensure that 
any additional evidentiary development or other procedures 
that may be required by this new law are accomplished.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:


1.  The RO should contact the Social 
Security Administration and determine 
when that agency mailed the veteran's 
first benefit check to him, and the 
dollar amount thereof, as well as the 
timing and amounts of subsequent SSA 
benefit checks.

2.  The RO should request that the 
veteran provide a current Financial 
Status Report.  The importance of 
completing the report should be 
emphasized to the veteran.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed. 

4.  After completion of the above 
requested development to the extent 
possible, the COWC should readjudicate 
the veteran's claim for entitlement to a 
waiver of recovery of an overpayment of 
disability pension benefits in the amount 
of $13, 862, taking into consideration 
all the elements of the standard of 
equity and good conscience.  
Consideration should be given to the 
fault of the debtor in the creation of 
the debt, and any fault is to be weighed 
against possible fault of the VA.  Also 
taken into consideration is whether 
collection would create an undue hardship 
for the debtor; whether collection would 
defeat the purpose of the benefit; 
whether failure to collect would cause 
unjust enrichment to the debtor; and if 
reliance on VA benefits resulted in 
relinquishment of another valuable right.  
This list represents some of the elements 
to be considered and is not all 
inclusive.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965(a) (2000).  If 
the determination is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

